                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


MELISSA BARKER,                                     )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:19-cv-00987-TWP-MJD
                                                    )
KAPSCH TRAFFICCOM USA, INC.,                        )
GILA, LLC,                                          )
                                                    )
                             Defendants.            )




                               ORDER ON MOTION TO COMPEL


       This matter comes before the Court on Plaintiff’s Motion to Compel Discovery. [Dkt. 44.]

The motion seeks an order compelling Defendant Gila, LLC (“Gila”) to respond to Plaintiff’s

interrogatories and request for production. [See Dkts. 45-1 through 45-4.]

       A party may seek an order to compel discovery when an opposing party fails to respond to

discovery requests or provides evasive or incomplete responses. Fed. R. Civ. P. 37(a)(2)-(3). The

burden “rests upon the objecting party to show why a particular discovery request is improper.”

Kodish v. Oakbrook Terrace Fire Protection Dist., 235 F.R.D. 447, 449-50 (N.D. Ill. 2006). This

burden cannot be met by “a reflexive invocation of the same baseless, often abused litany that the

requested discovery is vague, ambiguous, overly broad, unduly burdensome or that it is neither

relevant nor reasonably calculated to lead to the discovery of admissible evidence.” Burkybile v.

Mitsubishi Motors, Corp., 2006 WL 2325506, at *6 (N.D. Ill. August 2, 2006) (internal citations

omitted). Moreover, in considering matters of proportionality, Rule 26(b) directs courts to consider
“the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.”

Fed. R. Civ. P. 26(b)(1).

       Before proceeding to the merits of Plaintiff’s motion, the Court must first address the

Preliminary Statement and General Objections asserted by Gila in its responses. [Dkt. 45-3 at 1-4;

Dkt. 45-4 at 1-4.] When a party raises objections to discovery requests, the objecting party bears the

burden to explain precisely why its objections are proper given the broad construction of the federal

discovery rules. In re Aircrash Disaster Near Roselawn, Inc. Oct. 31, 1994, 172 F.R.D. 295, 307

(N.D. Ill. 1997); see also Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind. 2009).

Thus, general objections to discovery requests that merely recite boilerplate language without

explanation do not meet this burden, and courts within the Seventh Circuit consistently overrule them

or entirely disregard such. See Novelty, Inc. v. Mountain View Mktg., 265 F.R.D. 370, 375 (S.D. Ind.

2009) (‘“general objections’ made without elaboration, whether placed in a separate section or

repeated by rote in response to each requested category, are not ‘objections’ at all—and will not be

considered”); Burkybile, 2006 WL 2325506, at *9 (overruling boilerplate objections made generally

and without elaboration).

       Gila’s “kitchen sink” Preliminary Statement and General Objections, and in fact, general

objections by their very nature, make no attempt to articulate a basis specific to a request. As other

Seventh Circuit district courts have noted, “[m]aking general objections is a dangerous practice, as

the party who offers such general objections runs the risk of having them summarily denied.”

Avante Int’l Tech., Inc. v. Hart Intercivic, Inc., 2008 WL 2074093, at *2 (S.D. Ill. 2008). This is
precisely what the Court will do here. Gila’s Preliminary Statement and General Objections are

OVERRULED in their entirety.

       Further, when the objecting party raises nonspecific, boilerplate objections without clearly

explaining how the request is objectionable, courts should overrule the objections in favor of broad

discovery, pursuant to the federal rules. Novelty, 265 F.R.D. at 375 (holding that boilerplate

objections without explanation are deemed waived); McGrath v. Everest Nat. Ins. Co., 625

F.Supp.2d 660, 671 (N.D. Ind. 2008) (staying the objecting party must specify why the discovery

request is improper); In re Aircrash, 172 F.R.D. at 307 (noting that the federal discovery rules

should be construed liberally and broadly).

       While the pendency of Defendants’ motion to stay discovery did not serve to actually stay

discovery in this matter (just as Defendants’ motion to dismiss does not effect the dismissal of this

action pending a ruling on the motion), Gila primarily objected to Plaintiff’s discovery requests on

the basis of that pending motion to stay. The motion to stay discovery has been denied.

Consequently, that objection has been resolved.

       While Gila’s responses attempt to assert substantive objections, the vast majority of those

objections are baseless, unsupported boilerplate objections that have no merit. While the Court

could address and dispose of those objections in detail, it will refrain from so doing at this juncture.

Instead, the Court will exercise its discretion to GRANT IN PART and DENY IN PART

Plaintiff’s motion to compel.

       As noted above, Gila’s Preliminary Statement and General Objections are OVERRULED

in their entirety. Gila is hereby ordered to provide a substantive response to Plaintiff’s discovery

requests within fourteen days of the date of this order. Gila’s response should take into

consideration the guidance provided herein and any objections that are maintained should be
specific, detailed, and supported by evidence as required. It is the Court’s hope that Gila will

seriously undertake its discovery obligations, thereby obviating the need for the Court to further

address this issue.

       SO ORDERED.




       Dated: 18 JUN 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
